                                                                 -· - ----.... . .   __

          Case 1:18-cv-01979-LLS Document 146 Filed 06/29/20  Page
                                                           LSDC    1 of 1
                                                                ~D.\Y
                                                          _DOCUMENT                                        1

                                                           ELECTRONICALLY FlLED I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
                                                           DOC#:
                                                           DATF r-n-
                                                                   JE_D__
                                                                       :_~      . c.~
                                                                          ._ -'--   .,....-i...,..72,_u_   I
In re GRUPO TELEVISA SECURITIES                         18 Civ . 1979 (LLS)
LITIGATION                                              MEMORANDUM & ORDER

                                         - - -x
     Following the entry of the June 8 , 2020 order disqualifying
CAAT as a candidate for plaintiffs' class representative , there
has been a flurry of applications , arguments, propositions , and
concerns concerning the selection of plaintiffs ' class
representative. If not resolved quickly, these may generate
considerable extra , unnecessary effort , argument , and waste .
Fortunately , the governing principles are clear and the proper
determination of these matters is straightforward .
    1 . Palm Tran Plan suffered the greatest loss . It bought 7 , 398
        shares for $229 , 386 . 14 , which it sold for $208 , 867.59 . That
        is greater than the loss sustained by any of the three
        other candidates , Sterling Heights General , the Randolph
        Wise Trust, or Melvin Gross . Therefore , Palm Tran Plan is
        selected as class representative of the plaintiff class ,
        which is duly certified as such , with Robbins Geller
        appointed class counsel .
    2 . The only plaintiff entity in this action is the class .
        There is only one class . It needs only one representative .
        Appointment of two representati v es would inevitably
        increase the cost of administration of the action , causing
        duplication of effort and the increase in legal billable
        hours for communication , conferences , and service , to two
        clients . No reason appears why the function of class
        representative cannot fully adequately be performed by one
        class representative .
    3. By the same token , since the class representative performs
       all necessary functions for the whole class, there is no
       need to continue to have a lead plaintiff. Dispensing with
       that superfluity will effect the same economies as the
       selection of only one class representative . Accordingly,
       CAAT ' s services in that capacity are terminated forthwith .

      So ordered.

Dated :    New York , New York
           June 29 , 2020

                                                   LOUIS L . STANTON
                                                       U. S . D.J .
